Citation Nr: 0800701	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  07-00 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hyperthyroidism.

2.  Entitlement to service connection for hypertensive 
vascular disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk


INTRODUCTION

The veteran served on active duty from February 1965 to 
December 1968 and from January 1991 to May 1991 with 
additional service in the Army National Guard. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

The veteran testified before the undersigned Veterans Law 
Judge at the Louisville RO in September 2007.  A transcript 
of the hearing is of record.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The veteran contends that he incurred hyperthyroidism and 
hypertensive vascular disease as a result of being exposed to 
various chemicals while on active duty during the Desert 
Storm conflict.  The veteran further contends that he was 
diagnosed with hyperthyroidism and hypertensive vascular 
disease at the Louisville VA Medical Center (VAMC) in 1994.  
Additionally, the veteran states that he was treated for 
these conditions at the Louisville VAMC from 1994 until 1999.  

The Board notes that the RO requested records from the 
Louisville VAMC dated from January 1991 until March 1993.  
The Louisville VAMC responded that there were no records for 
the veteran during that time period.  However, the veteran 
now contends that he was diagnosed and treated for his 
disabilities outside of that time period.  The veteran's 
medical records from the Louisville VAMC dating from 1993 
until the present should be obtained and associated with the 
claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

If, once the VA medical records during the relevant time 
period have been obtained and examined at the AMC, the 
veteran's record indicates the necessity for VA exams 
concerning the veteran's hypertensive vascular disease and 
hyperthyroidism, such exams should be scheduled for the 
veteran.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (the Court) issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that notice under the 
Veterans Claims Assistance Act of 2000 (VCAA) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal.  Thus, corrective notice can be 
provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information and evidence needed to 
establish a disability rating and an 
effective date for the disability on 
appeal, as outlined by the Court in 
Dingess/Hartman.

2.  Relevant VA treatment records from the 
Louisville VAMC dating from 1993 to the 
present should be obtained, as well as 
copies of all records of treatment 
received by the veteran from other medical 
providers.

3.  After the relevant VA records have 
been associated with the claims file, the 
AMC should schedule the veteran for 
examinations concerning the nature and 
etiology of his hyperthyroidism and 
hypertensive vascular disease if indicated 
by the record.  If such examinations are 
scheduled, the veteran's claims file must 
be made available to and reviewed by the 
examiners in conjunction with the 
examinations.  All indicated tests should 
be performed and all findings should be 
reported in detail. The examiners should 
provide an opinion as to the likelihood 
that the disabilities at issue had their 
onset in service or are otherwise related 
to service, including exposure to 
chemicals during Operation Desert Storm. 
Reasons and bases for all conclusions 
should be provided.
  
4.  After completing any additional 
development deemed necessary, review the 
record and readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

